Citation Nr: 1122874	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine (hereinafter a thoracolumbar spine disability) prior to August 3, 2009, and 40 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied a rating in excess of 20 percent for the thoracolumbar spine disability.  In February 2008, the Board remanded this case for additional development.  In a March 2009 rating decision, the Veteran was granted a temporary total rating under 38 C.F.R. § 4.130 (2010); this rating was made effective from May 12, 2008 to June 30, 2008.  Id.  In November 2009, the Veteran was granted an increased rating of 40 percent, effective August 3, 2009, for the disability. In February 2010, the Board remanded this case for additional development.  The case returns now for appellate consideration.

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to June 26, 2007, the Veteran's thoracolumbar spine disability was manifested by X-ray evidence of arthritis and degenerative disc disease; range of motion findings included forward flexion to 80 degrees; backward extension to 15 degrees; left and right lateral bending to 25 degrees; and left and right rotation was full.  

2.  As of June 26, 2007, the competent and credible evidence of record establishes that the Veteran's thoracolumbar spine disability worsened, and was manifested by forward flexion of the thoracolumbar spine limited to 15 degrees taking into account his complaints of pain.

CONCLUSIONS OF LAW

1.  Prior to June 26, 2007, the criteria for a rating in excess of 20 percent for a thoracolumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2010).

2.  On June 26, 2007, the Veteran met the criteria for no more than a 40 percent rating for his thoracolumbar spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in November 2002, February 2005, March 2006, April 2007, June 2007, March 2008, and April 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including the Veteran's records from the Social Security Administration (SSA).  In full compliance with the Board's February 2008 and February 2010 remand instructions, VA also obtained all of the Veteran's VA records from the Lexington and Mountain Home VA Medical Centers and obtained the Temporary Claims Folder prepared by the RO.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The record also shows that the Veteran was afforded VA examinations in November 2002, June 2007, and August 2009 which are adequate to adjudicate the claims because after a review of the record on appeal by most of the examiners and an examination of the claimant the examiners provided findings as to the severity of the claimant's disability that allows VA to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also finds the August 2009 VA examination substantially complies with the February 2008 remand instructions for the same reasons.  See Dyment, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his thoracolumbar spine disability is more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Since the Veteran filed his claim in February 2001, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  In addition, 69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.  

The statement of the case issued in August 2004 notified the Veteran of the old rating criteria and supplemental statements of the cases starting in July 2007 notified him of the new rating criteria.  Accordingly, adjudication of his claims may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the old criteria for rating an intervertebral disc syndrome and all other back disorders for the entire period during which the appeal has been pending, it may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The old criteria for rating all other back disorders potentially provided higher evaluations if he had a fracture with cord involvement requiring long leg braces or being bedridden (100 percent) or a fracture of the vertebra without cord involvement but leading to abnormal mobility requiring a neck brace (60 percent) (Diagnostic Code 5285); complete ankylosis of the spine at an unfavorable angle (100 percent) or complete ankylosis of the spine at a favorable angle (60 percent) (Diagnostic Code 5286); ankylosis of the lumbar spine at a favorable angle (40 percent) or ankylosis of the lumbar spine at an unfavorable angle (50 percent) (Diagnostic Code 5289); severe limitation in the range of motion of the lumbar spine (40 percent) (Diagnostic Code 5292); or severe lumbosacral strain defined as lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).  

A note to Diagnostic Code 5285 provided that an additional 10 percent rating may be added to a veteran's existing evaluation for limitation of motion on account of a demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a.  Another note to Diagnostic Code 5285 provided that separate ratings for ankylosis and limitation of motion should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a.  

The old criteria for rating an intervertebral disc syndrome potentially provided a higher evaluation if he had problems compatible with intervertebral disc syndrome with "severe" symptoms (defined as recurring attacks with only intermittent relief) (40 percent) or problems compatible with intervertebral disc syndrome with pronounced symptoms (defined as persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief) (60 percent) (Diagnostic Code 5293).  38 C.F.R. § 4.71a (2002).  

The new criteria for rating all other back disorders, potentially provides a higher 40 percent rating if his back disorder is manifested by forward flexion of the thoracolumbar spine is limited to 30 degrees or less; a 50 percent rating if his back disorder is manifested by unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating if his back disorder is manifested by unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2010).

The new criteria for rating an intervertebral disc syndrome provides a 40 percent rating if his back disorder is manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past twelve months and provides a 60 percent rating if his back disorder is manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a (2010).  

38 C.F.R. § 4.71a, Note 1, allows a claimant to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected back disorders.  38 C.F.R. § 4.71a, Note 2, also allows a separate rating if the intervertebral disc syndrome is present in more than one spinal segment provided that the affects in each spinal segment are clearly distinct.  

In this regard, when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  The term ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Board has used June 26, 2007 as a benchmark. The Veteran underwent a VA examination on this date and related findings establish a worsening of his disability. First, however, the Board will discuss the medical evidence prior to this VA examination and will explain why the Veteran is not entitled to rating in excess of 20 percent prior to June 26, 2007. Second, the Board will discuss the medical evidence as of the June 26, 2007 and will explain why no more than a 40 percent rating is warranted. In addition, all applicable regulations will be discussed (i.e. both the new and old criteria).
I.
Prior to June 26, 2007

a. Old Criteria-All Disabilities of the Back

As to an increased rating under old Diagnostic Code 5285, the Board notes that lumbosacral spine magnetic resonance imaging evaluations (MRIs) dated in April 2001, May 2002, and October 2003 as well as x-rays dated in February 1997, March 2002, and October 2002 are negative for evidence of a fractured vertebra.  However, an x-ray in February 2005 showed a possible fracture at L1, an MRI dated in May 2007 showed an old anterior superior endplate fracture of the L1 vertebral body with a large Schmorl's node, and the January 2006 x-ray noted a L1 fracture of unknown age.  Nonetheless, the Board notes that the record on appeal is negative for objective evidence of the service connected disability causing abnormal mobility requiring a neck brace, requiring long leg braces, or causing the claimant to be bedridden.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As to an increased rating under old Diagnostic Code 5286 and Diagnostic Code 5289, the Veteran and/or his representative have claimed that his thoracolumbar spine motion is severely limited and examination of the thoracolumbar spine objectively confirmed significant limitation of motion.  However, the record on appeal is negative for objective evidence of ankylosis of the thoracolumbar spine.  Moreover, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (2002).  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As to an increased rating under Diagnostic Codes 5292, 2993, and 5295, the Board notes that VA treatment records prior to the November 2002 VA examination document the Veteran's complaints and treatment for low back pain with pain periodically radiating into both lower extremities.  Moreover, a May 2002 thoracolumbar spine MRI showed degenerative disc disease, bulging discs, herniated nucleus pulposus, and spondylolisthesis at L4-L5 resulting in severe canal stenosis.  Additionally, VA treatment records document, on occasion, muscle spasms and noted negative straight leg raising.  

However, records also show that the Veteran denied any numbness or weakness and examinations disclosed normal strength and sensation.  Similarly, when examined by the SSA in February 2002, the back showed no evidence of swelling, tenderness, heat, or redness.  

As to the degree of lost motion, when seen in June 2001 at the Emergency Room due to low back pain, the range of motion of his thoracolumbar spine was as follows: forward flexion to 40 degrees; backward extension to 45 degrees; and left and right rotation to 40 degrees. 

At the November 2002 VA examination, the Veteran complained of low back pain with pain periodically radiating into both lower extremities.  On examination, the thoracolumbar spine was tender to palpation but it was negative for spasms.  The range of motion of the Veteran's thoracolumbar spine, taking into account his complaints of pain, was as follows: forward flexion to 80 degrees; backward extension to 15 degrees; left and right lateral bending to 25 degrees; and left and right rotation was "full."  Neurological examination of the lower extremities revealed 5/5 strength, 2+/4+ reflexes, no muscle atrophy, intact sensation, and no complaints of radiculopathy.

VA treatment records generated after the November 2002 VA examination, but before the June 2007 VA examination, document the Veteran's continued complaints and treatment for low back pain with pain radiating into both lower extremities and paresthesias.  They also document some Emergency Room visits secondary to low back pain as well as the Veteran receiving injections for the pain.  October 2003 and September 2004 thoracolumbar spine MRIs continued to show degenerative disc disease, bulging discs, herniated nucleus pulposus, and spondylolisthesis at L4-L5 resulting in severe canal stenosis.  A thoracolumbar spine x-ray dated in September 2004 also noted, for the first time, degenerative changes at T11-T12.  A June 2005 neurological examination noted an abnormal gait and spondylolisthesis.  Other records noted neurogenic claudication in the lower extremities, muscle spasms, point tenderness, trace deep tendon reflexes, and positive straight leg raising.  The records also document the Veteran's complaints regarding increased adverse low back symptomatology following a fall in December 2005.  

However, treatment records also noted that on examination, the Veteran had normal strength and normal muscle tone in the lower extremities.  

As for whether an increased rating may be assigned under old Diagnostic Code 5292, the Board finds that the evidence does not disclose problems tantamount to severe limitation of motion of the thoracolumbar spine and thus the Veteran does not warrant the assignment of an increased, 40 percent, rating.  38 C.F.R. § 4.71a (2002). 

In this regard, a June 2001 Emergency Room record reported that the range of motion of his thoracolumbar spine was forward flexion to 40 degrees; backward extension to 45 degrees; and left and right rotation to 40 degrees.  Additionally, treatment records noted problems with muscle spasms, negative straight leg raising, and point tenderness.  

However, at the subsequent November 2002 VA examination, the examiner opined that, even taking into account his complaints of pain, the Veteran had forward flexion to 80 degrees; backward extension to 15 degrees; left and right lateral bending to 25 degrees; and left and right rotation was "full."  Tellingly, normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees; backward extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  See 38 C.F.R. § 4.71a, Note 2 (2010).  Moreover, the November 2002 VA examiner opined that the Veteran was negative for muscle spasms and his muscle strength was normal at 5/5.  Likewise, treatment records were uniform in reporting that the Veteran had normal strength and normal muscle tone in the lower extremities.  The record during this time is also negative for objective evidence of disuse atrophy, heat, redness, or any of the other signs and symptoms of pain.  It is also negative for an opinion by a healthcare professional characterizing the Veteran's lost motion as severe.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, even when considering functional limitations due to pain and other factors as identified in 38 C.F.R. §§ 4.40, 4.45 as well as by the Court in DeLuca, supra, the Board does not find that the Veteran's 10 degrees of lost flexion and 5 degrees of lost lateral flexion equated to the debility contemplated by the 40 percent rating for severe limitation of motion of the lumbar spine.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

In reaching the above conclusion, the Board has not overlooked the fact that a note to Diagnostic Code 5285 provides an additional 10 percent rating for lost motion on account of a demonstrable deformity of a vertebral body.  The Board has also not overlooked the fact that an x-ray in February 2005 noted a possible L1 fracture, an x-ray in January 2006 noted a L1 fracture of unknown age, and an MRI in May 2007 showed an old anterior superior endplate fracture of the L1 vertebral body with a large Schmorl's node.  

However, given the fact that both earlier x-rays and MRIs found in the record did not show the fracture with Schmorl's node (i.e., a deformity), the Board concludes that the fracture was caused by some post-service event.  Moreover, the Board notes that the scope of the Veteran's service connected disability has never included a vertebral fracture with a residual deformity.  Therefore, the Board finds that the note to Diagnostic Code 5285 is not applicable to the current appeal.  Consequently, the Board finds that an additional 10 percent rating is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As for whether an increased rating may be assigned under old Diagnostic Code 5293, the Board finds that the evidence does not disclose problems tantamount to severe intervertebral disc syndrome and thus the Veteran does not warrant the assignment of an increased, 40 percent, rating.  38 C.F.R. § 4.71a (2002). 

In this regard, the evidence does not disclose that the Veteran's symptoms were severe and persistent to the point that he only experienced intermittent relief.  The Board acknowledges that the record shows the Veteran's frequent complaints of pain and numbness radiating into his legs.  Moreover, examinations found in the record documented muscle spasms, an abnormal gait, neurogenic claudication in the lower extremities, point tenderness, trace deep tendon reflexes, and positive straight leg raising.  Additionally, MRIs document spondylolisthesis at L4-L5 resulting in severe canal stenosis.  

However, the VA treatment records are also uniform in reporting that he had normal muscle tone and strength.  Moreover, the November 2002 VA examination was negative for spasms and neurological examination of the lower extremities revealed 5/5 strength, 2+/4+ reflexes, no muscle atrophy, and intact sensation.  Furthermore, the Veteran did not complain of radiculopathy at this time.

In summary, while the record documents some adverse neurological symptomatology, the Board finds that the evidence does not disclose that the Veteran's symptoms were severe and persistent to the point that he only experienced intermittent relief.  Therefore, even when considering functional limitations due to pain and other factors as identified in 38 C.F.R. §§ 4.40, 4.45 as well as by the Court in DeLuca, supra, the Board does not find that the Veteran's adverse symptomatology equated to that contemplated by the 40 percent rating for intervertebral disc syndrome.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for his service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As for whether an increased rating may be assigned under old Diagnostic Code 5295, the Board finds that the evidence does not disclose problems tantamount to severe lumbosacral strain and thus the Veteran does not warrant the assignment of an increased, 40 percent, rating.  38 C.F.R. § 4.71a (2002). 

Specifically, the Veteran symptoms have not included listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  In this regard, the Board acknowledges that a June 2001 Emergency Room record reported that the range of motion of the thoracolumbar spine was forward flexion to 40 degrees; backward extension to 45 degrees; and left and right rotation to 40 degrees.  Additionally, treatment records noted problems with muscle spasms, negative straight leg raising, point tenderness, an abnormal gait, and positive straight leg raising as well as spondylolisthesis at L4-L5 resulting in severe canal stenosis.  

However, as reported above, even taking into account his complaints of pain, the November 2002 VA examiner only found that Veteran had 10 degrees of lost flexion and 5 degrees of lost lateral flexion.  Moreover, the November 2002 VA examiner opined that the Veteran was negative for muscle spasms, his muscle strength was normal at 5/5, and he had no muscle atrophy.  Additionally, treatment records were uniform in reporting that the Veteran had normal strength and normal muscle tone in the lower extremities.  The record during this time is also negative for objective evidence of disuse, atrophy, heat, redness, or any of the other signs and symptoms of pain.  Therefore, even when considering functional limitations due to pain and other factors as identified in 38 C.F.R. §§ 4.40, 4.45 as well as by the Court in DeLuca, supra, the Board does not find that the Veteran's adverse symptomatology equated to a higher rating.  This is true at all times before June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

b. New Criteria-Intervertebral Disc Syndrome

From September 23, 2002, while the Veteran and/or his representative have claimed that his thoracolumbar spine disability caused him to have to stay in bed for prolonged periods of time, the record on appeal is negative for objective evidence that the disability required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during any twelve month period.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  This is true at all times from September 23, 2002, to June 25, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

c. New Criteria-All Other Disabilities of the Back

From September 26, 2003, the Veteran and/or his representative have claimed that his thoracolumbar spine motion is severely limited and examination of the thoracolumbar spine objectively confirmed significant limitation of motion.  However, the record on appeal is negative for objective evidence of ankylosis of the thoracolumbar spine.  Moreover, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston, supra.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a because of ankylosis.  This is true at all times from September 26, 2003, at the June 25, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As to an increased rating under new 38 C.F.R. § 4.71a because of lost flexion, the Board finds that even taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, that the preponderance of the competent and credible evidence of record only showed flexion, at its worst, limited to 40 degrees - not the required 30 degrees or less.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a.  This is true at all times from September 26, 2003, to June 25, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

II.
From June 26, 2007

a. New Criteria

At the June 26, 2007, VA examination the Veteran complained of low back pain with pain radiating into both lower extremities with numbness and paresthesias.  The Veteran also reported that his low back pain had caused him to be bedridden two to three times in the last twelve months for up to a week at a time.  On examination, the Veteran showed guarding, pain with motion, and tenderness.  However, he did not have muscle spasms, atrophy, or weakness.  It was opined that the thoracolumbar spine was not ankylosed.  The range of motion of the Veteran's thoracolumbar spine, taking into account his complaints of pain, was as follows: forward flexion to 15 degrees; backward extension to 10 degrees; right lateral to 10 degrees; left lateral to 20 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  It was opined that the Veteran did not have any additional lost motion after repetitive use.  Strength in the lower extremities was 4/5 except for 5/5 strength in the hips.  Reflexes were hypoactive at 1+.  However, he had normal muscle tone, no muscle atrophy, and a normal 2/2 sensory examination.  

In summary, forward flexion of the Veteran's thoracolumbar spine, taking into account his complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, was limited to 15 degrees at the June 26, 2007, VA examination.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the preponderance of the competent and credible evidence of record shows that a 40 percent rating is warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  This is true at all times from June 26, 2007, and therefore a further staged rating is warranted.  Hart, supra; Fenderson, supra.

However, the record on appeal is negative for objective evidence of ankylosis much less unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  In fact, the August 2009 VA examiner opined that he did not have ankylosis.  As reported above, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston, supra.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

From June 26, 2007, while the Veteran and/or his representative have claimed that his thoracolumbar spine disability caused him to have to stay in bed for prolonged periods of time, the record on appeal is negative for objective evidence that the Veteran had bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during any twelve month period since June 26, 2007.  In fact, the August 2009 VA examiner opined that he had not had any such episodes.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under new 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

Now, the Board will consider whether the Veteran is entitled to a rating in excess of 40 percent as of July 26, 2007, under the old criteria.

b. Old Criteria-All Disabilities of the Back

As to an increased rating under old Diagnostic Code 5285, while the Board notes MRIs dated in October 2007 showed an old anterior superior endplate fracture of the L1 vertebral body with a large Schmorl's node, the record on appeal remains negative for objective evidence of the Veteran's disability causing abnormal mobility requiring a neck brace, requiring long leg braces, or causing the claimant to be bedridden.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As to an increased rating under old Diagnostic Code 5286 and Diagnostic Code 5289, the Veteran and his representative have claimed that his thoracolumbar spine motion is severely limited and examination of the thoracolumbar spine objectively confirmed significant limitation of motion.  However, the record on appeal is negative for objective evidence of ankylosis much less ankylosis of the lumbar spine at an unfavorable angle or complete ankylosis of the spine at a favorable angle.  In fact, the August 2009 VA examiner opined that he did not have ankylosis.  Moreover, as reported above, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston, supra.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (2002).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.
As to an increased rating under old Diagnostic Code 5292 and Diagnostic Code 5295, the Board notes that the Veteran's thoracolumbar spine disability is already rated as 40 percent disabling during this time period.  Accordingly, it is a legal impossibility for him to receive a higher rating for this period of time under either of these rating criteria.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

In reaching the above conclusions, the Board has not overlooked the fact that the note to Diagnostic Code 5285 that provides an additional 10 percent rating for lost motion on account of a demonstrable deformity of a vertebral body.  The Board has also not overlooked the fact that an x-ray and MRIs showed an old fracture at L1 with a deformity (i.e., a large Schmorl's node).  See, for example, x-rays dated in March 2002, October 2002, February 2005, January 2006, and April 2009; MRIs dated in May 2007 and October 2007. However, as discussed above, the Board finds that an additional 10 percent rating is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) because the record shows that the fracture and deformity happened post-service and the scope of the Veteran's service connected disability has never included an vertebral fracture with residual deformity.  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

As for whether an increased rating may be assigned under old Diagnostic Code 5293, the Board finds that the evidence does not disclose problems tantamount to pronounced intervertebral disc syndrome and thus the Veteran does not warrant the assignment of an increased, 60 percent, rating.  38 C.F.R. § 4.71a (2002). In this regard, the Board finds that the Veteran's symptoms have not been persistent to the point that he only experiences little intermittent relief.  VA treatment records document the Veteran's continued complaints and treatment for low back pain with pain radiating into both lower extremities and paresthesias.  In this regard, an October 2007 MRI continued to show the Veteran having problems with an old compression fracture at L1, degenerative disc disease at L4-L5 with severe central stenosis due a bulging disc, and a bulging disc at L5-S1.  At the August 2009 VA examination, the Veteran complained of problems with low back pain with pain radiating into his legs with neurogenic claudication with walking at 200 yards.  Moreover, reflexes were absent in the knees and ankles.  Additionally, the range of motion of the thoracolumbar spine, after taking into account the Veteran's pain, was forward flexion to 30 degrees; backward extension to 20 degrees; left lateral flexion to 20 degrees; right lateral flexion to 15 degrees; and right rotation to 20 degrees.  He also had negative straight leg raising and an exaggerated antalgic gait.  

However, VA treatment records show in May 2008 the Veteran had an L4-L5 fusion due to spondylolisthesis with mechanical low back pain.  They also show, that following the surgery, the Veteran reported that his leg pain was gone.  Moreover, when examined in August 2009, the Veteran was negative for muscle spasms, atrophy, tenderness, or weakness.  Additionally, motor examination revealed active movement against full resistance (5/5) in the lower extremities, normal muscle tone, and no muscle atrophy.  Sensory examination in the lower extremities was also normal at 2/2 for vibration, pain, light touch, and position sense.  Additionally, the examiner opined that the Veteran had no neurological deficits noted on many examinations.

In summary, while the record documents more adverse neurological symptomatology than seen previously, the Board finds that the evidence does not disclose that the Veteran's symptoms have been persistent to the point that he only experiences little intermittent relief.  In fact, since his surgery, he reported that his leg pain has stopped.  Therefore, even when considering functional limitations due to pain and other factors as identified in 38 C.F.R. §§ 4.40, 4.45 as well as by the Court in DeLuca, supra, the Board does not find that the Veteran's adverse symptomatology equate to the debility contemplated by the 60 percent rating for intervertebral disc syndrome.  VAOPGCPREC 36-97 (Dec. 12, 1997); 63 Fed. Reg. 31226 (1998).  Consequently, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected thoracolumbar spine disability under old 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  This is true at all times from June 26, 2007, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

Additional Considerations

Given the Veteran's complaints to his VA examiners regarding pain radiating into his legs, the Board once again notes that Note 1 to 38 C.F.R. § 4.71a (2010) allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected thoracolumbar spine disability.  

A review of the record on appeal shows the Veteran's complaints of pain and numbness radiating into his legs.  Moreover, examinations found in the record documented problems with muscle spasms, an abnormal gait, neurogenic claudication in the lower extremities, point tenderness, positive straight leg raising, and limitation of thoracolumbar spine motion.  However, the record also shows that following his surgery his leg pain stopped.  Moreover, at the November 2002 and June 2007 VA examinations before the surgery and at the August 2009 VA examination after the surgery, neurological examination of the Veteran was normal except for the 4/5 strength and 1+ reflexes reported at the June 2007 VA examination and the lost reflexes in the knees and ankles reported at the August 2009 VA examination.  

In these circumstances, the Board finds that the preponderance of the competent and credible evidence does not show his adverse symptomatology that equates to at least "mild" incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service connected thoracolumbar spine disability is not warranted.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

The Board notes that old rating criteria provided separate ratings for disabilities of the lumbar and thoracic spines.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5289, 5291, 5292 (2002).  No similar provision is found in the new rating criteria for rating all other disabilities of the back except intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2010).  However, as reported above, a note to Diagnostic Code 5285 provides that separate ratings for ankylosis and limitation of motion should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a.  Moreover, the Board notes that the x-rays and MRIs are uniform in showing that the Veteran's problems do not extend beyond the L5-S1 and T11-T12.  See, for example, x-rays dated in March 2002, October 2002, September 2004, February 2005, January 2006, and April 2009; MRIs dated in April 2001, May 2002, October 2003, September 2004, May 2007, and October 2007.  Therefore, a separate rating is not warranted for the Veteran's thoracolumbar spine disability adverse symptomatology under old Diagnostic Code 5289 and Diagnostic Code 5291.  38 C.F.R. § 4.71a (2002).  This is true throughout the period of time during which his claim has been pending and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

Also as noted above, Note 3 to new Diagnostic Code 5293, before it was re-numbered Diagnostic Code 5243, and Note 2 to new Diagnostic Code 5243 allows a separate rating if the intervertebral disc syndrome is present in more than one spinal segment provided that the affects in each spinal segment are clearly distinct.  See 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2010).  However, the record on appeal reveals that the Veteran's herniated nucleus pulposus are only found at L4-L5 and L5-S1.  See, for example, MRIs dated in May 2002, October 2003, September 2004, May 2007, and October 2007.  Therefore, because the x-rays and MRIs of record are clear in showing that the Veteran's problems do not extend beyond the one spinal segment, the Board finds that separate ratings are not warranted for separate segments under new Diagnostic Code 5293 or Diagnostic Code 5243.  38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2010).  This is true at all times from September 23, 2002, and therefore further consideration of staged ratings is not warranted.  Hart, supra; Fenderson, supra.

Conclusion

Next, the Board notes that each of the ways by which the spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both lumbar strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2010). 

As to the Veteran's claims that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected thoracolumbar disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  While a VA healthcare professional opined that the Veteran is unemployable due to his many disabilities and while the record documents a number of Emergency Room visits due to low back pain, the record does not show that his service connected thoracolumbar spine disability, acting alone, has required frequent hospitalizations.  In this regard, while the August 2009 VA examiner opined that his condition would have a moderate to severe impact on his ability to perform physical employment, he also opined that it would only have a mild impact on his ability to perform sedentary employment.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected thoracolumbar spine disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has also not overlooked the Veteran and his representative's written and oral statements in support of his claim for a higher evaluation.  However, the Board finds more competent the opinions by the medical experts at the VA examinations discussed above, regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for a thoracolumbar spine disability at any time before June 26, 2007, is denied.

An increased rating of 40 percent, and no more, for a thoracolumbar spine disability is granted as of June 26, 2007. 


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  The record indicates that the Veteran had not worked since 1999.  Additionally, in numerous statements to VA the Veteran claimed that his thoracolumbar spine disability prevented employment.  The record also includes medical opinions that the Veteran is unemployable.  Accordingly, the issue of TDIU is part and parcel of the determination of the claim for increased rating for the Veteran's thoracolumbar spine disorder and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, this issue is remanded to the RO for the following actions:

1.  The RO should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to VA.

2.  The RO should provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 with respect to his claim for a TDIU.

3.  Thereafter, the RO should then adjudicate the issue of whether a TDIU is warranted.  If the claim is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


